           Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Melanie Stranko,

                        Plaintiff,          Case No. 2:21-cv-71

v.

Reward Zone USA, LLC,                       Complaint and Demand for Jury Trial

                        Defendant.


                                      COMPLAINT

      Melanie Stranko (Plaintiff), by and through her attorneys, Kimmel &

Silverman, P.C., alleges the following against Reward Zone USA, LLC

(Defendant):

                                     INTRODUCTION
      1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection

Act, 47 U.S.C. §227.

                           JURISDICTION AND VENUE
      2.       This Court has subject-matter jurisdiction over the TCPA claims in this

action under 28 U.S.C. § 1331, which grants this court original jurisdiction of all

civil actions arising under the laws of the United States. See Mims v. Arrow Fin.

Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28 U.S.C. § 1331 grants



                                              1
           Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 2 of 7




the United States district courts federal-question subject-matter jurisdiction to hear

private civil suits under the TCPA).

      3.      This Court has personal jurisdiction over Defendant because Defendant

regularly conducts business in the State of Pennsylvania and because the occurrences

from which Plaintiff’s cause of action arises took place and caused Plaintiff to suffer

injury in the State of Pennsylvania.

      4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                       PARTIES
      5.      Plaintiff is a natural person residing in Greensburg, Pennsylvania

15601.

      6.      Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

      7.      Defendant is a corporation with its headquarters located at 128 Court

Street, 3rd Floor, White Plains, NY 10601 and can be served via its registered agent

at The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,

Wilmington, Delaware 19801.

      8.      Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

      9.      Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

representatives, and/or insurers.




                                              2
         Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 3 of 7




                              FACTUAL ALLEGATIONS
      10.    Defendant sent unsolicited text messages to Plaintiff on her personal

cellular telephone ending in 8043 on dates including but not limited to: January 28,

2020, February 25, 2020, and two messages on March 19, 2020.

      11.    Plaintiff has only used the number ending in 8043 as a personal cellular

telephone.

      12.    Plaintiff did not consent to these text messages.

      13.    Plaintiff has been on the do not call registry since February 20, 2009.

      14.    When contacting Plaintiff on her cellular telephone, Defendant used an

automatic telephone dialing system and automatic and/or pre-recorded messages.

      15.    Defendant’s text messages were not made for “emergency purposes”.

      16.    Upon information and belief, Defendant conducts business in a manner

which violates the Telephone Consumer Protection Act.

                            COUNT I
            DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(B)
      17.    Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

      18.    The TCPA prohibits placing calls using an automatic telephone dialing

system or automatically generated or prerecorded voice to a cellular telephone

except where the caller has the prior express consent of the called party to make such



                                             3
         Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 4 of 7




calls or where the call is made for emergency purposes. 47 U.S.C. §

227(b)(1)(A)(iii).

       23.    Defendant initiated multiple text messages to Plaintiff’s cellular

telephone number using an automatic telephone dialing system.

       24.    The dialing system used by Defendant to call Plaintiff’s cellular

telephone calls telephone numbers without being prompted by human intervention

before each call.

       25.    The dialing system used by Defendant to call Plaintiff has the present

and/or future capacity to dial numbers in a random and/or sequential fashion.

       26.    Defendant’s text messages were not made for “emergency purposes.”

       27.    Defendant’s text messages to Plaintiff’s cellular telephone without any

prior express consent.

       28.    Defendant contacted Plaintiff despite the fact that Plaintiff has been on

the Do Not Call Registry since February 20, 2009.

       29.    Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

under the law and with the purpose of harassing Plaintiff.

       30.    The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.


                                               4
         Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 5 of 7




      31.    As a result of the above violations of the TCPA, Plaintiff has suffered

the losses and damages as set forth above entitling Plaintiff to an award of statutory,

actual and trebles damages.

                            COUNT II
            DEFENDANT VIOLATED THE TCPA 47 U.S.C. § 227(C)
      32.    Plaintiff incorporates the forgoing paragraphs as though the same were

set forth at length herein.

      33.    The TCPA prohibits any person or entity of initiating any telephone

solicitation to a residential telephone subscriber who has registered his or her

telephone number on the National Do-Not-Call Registry of persons who do not wish

to receive telephone solicitations that is maintained by the Federal Government. 47

U.S.C. § 227(c).

      34.    Defendant contacted Plaintiff despite the fact that Plaintiff has been on

the Do Not Call Registry since February 20, 2009.

      35.    Defendant texted Plaintiff on two or more occasions during a single

calendar year despite Plaintiff’s registration on the Do Not Call list.

      36.    Defendant’s acts as described above were done with malicious,

intentional, willful, reckless, wanton and negligent disregard for Plaintiff’s rights

under the law and with the purpose of harassing Plaintiff.




                                              5
           Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 6 of 7




      37.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right,

legal defense, legal justification or legal excuse.

      38.     As a result of the above violations of the TCPA, Plaintiff has suffered

the losses and damages as set forth above entitling Plaintiff to an award of statutory,

actual and trebles damages.

      Wherefore, Plaintiff, Melanie Stranko, respectfully prays for judgment as

follows:

              a.    All actual damages Plaintiff suffered (as provided under 47

                    U.S.C. § 227(b)(3)(A));

              b.    Statutory damages of $500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(b)(3)(B));

              c.    Additional statutory damages of $500.00 per violative telephone

                    call (as provided under 47 U.S.C. § 227(C);

              d.    Treble damages of $1,500.00 per violative telephone call (as

                    provided under 47 U.S.C. § 227(b)(3));

              e.    Additional treble damages of $1,500.00 per violative telephone

                    call (as provided under 47 U.S.C. § 227(C);

              f.    Injunctive relief (as provided under 47 U.S.C. § 227(b)(3) and

                    (c);

                                               6
         Case 2:21-cv-00071-DSC Document 1 Filed 01/15/21 Page 7 of 7




             g.   Any other relief this Honorable Court deems appropriate.


                        DEMAND FOR JURY TRIAL

      Please take notice that Plaintiff, Melanie Stranko, demands a jury trial in

this case.




                                         Respectfully submitted,

 Dated: 01/14/2021                       By: s/ Amy L. Bennecoff Ginsburg
                                         Amy L. Bennecoff Ginsburg, Esq.
                                         Kimmel & Silverman, P.C.
                                         30 East Butler Pike
                                         Ambler, PA 19002
                                         Phone: 215-540-8888
                                         Facsimile: 877-788-2864
                                         Email: teamkimmel@creditlaw.com




                                          7
